By the Court,

Marcy, J.
The proceedings in this suit must be conformable to the practice as it existed previous to the Revised Statutes taking effect, the suit having been commenced previous to the first of January last. Those statutes do not modify the proceeding as to voucher in real actions, but abolishes it altogether. (2 R. S. 341, § 17.) The provisions of those statutes, however, cannot effect suits commenced previous to the first day of January; they must be conducted according to the practice as it existed before the Revised Statutes went into operation. Let the plea be filed.